Name: Commission Regulation (EEC) No 1086/84 of 18 April 1984 concerning the stopping of fishing for cod by vessels flying the flag of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 106/30 Official Journal of the European Communities 19. 4. 84 COMMISSION REGULATION (EEC) No 1086/84 of 18 April 1984 concerning the stopping of fishing for cod by vessels flying the flag of the Federal Republic of Germany (Kattegat) by vessels flying the flag of the Federal Republic of Germany are deemed to have exhausted the quota allocated for 1984 by 20 April 1984 ; Whereas, as from the date, fishing for that stock shall be prohibited, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3), as amended by Regulation (EEC) No 599/84 (4), provides for cod quotas for 1 984 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated by the Federal Republic of Germany to the Commis ­ sion, catches of cod in waters of ICES division III a HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in waters of ICES division III a (Kattegat) by vessels flying the flag of the Federal Republic of Germany or registered in the Federal Republic of Germany are deemed to have exhausted the quota allocated to the Federal Republic of Germany for 1984. Fishing for cod in waters of ICES division III a (Kattegat) by vessels flying the flag of the Federal Republic of Germany is prohibited, as well as the retention on board, the transhipment and the landing of cod fished in this division by the abovementioned vessels, after the date of entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on 20 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . (J) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 37, 8 . 2. 1984, p. 1 . (4) OJ No L 67, 9 . 3 . 1984, p. 10 .